Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
ANODE CONNECTIVITY IN SUB-PIXELS OF DISPLAY DEVICE, MANUFACTURING METHOD THEREOF, AND DISPLAY APPARATUS THEREOF

Allowable Subject Matter
Claim 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 11 is allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a display device, manufacturing method, and display apparatus thereof comprising:
the claim connectivity of the anode in the sub-pixel regions, in combination with the rest of claim limitations as claimed and defined by the Applicant.



Pertinent Prior Art
Listed in the attached PTO-892 Form are pertinent prior arts disclosing similar inventive concept as the current application. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing Objection and Lack of Sufficient Antecedent basis.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/ISMAIL A MUSE/                        Primary Examiner, Art Unit 2819